Exception herein was taken to grant of non-suit, on motion of defendant, at conclusion of testimony of plaintiff.
The action, in a plea of the case, arose on a crop mortgage of potatoes to be grown and delivered by Linwood Buchanan, in Presque Isle, Aroostook County, to Elmer Lovely, of that town, in the season of 1936.
The mortgage recited, with other elements, Buchanan’s agreement to deliver to Lovely between the fifteenth of September and the fifteenth of October, 1936, 361 barrels, U. S. grade Number 1, Green Mountain potatoes; was executed by the parties thereto, on June 8, and assigned, for a valid consideration, to the plaintiff, on July 16, of that year.
After the execution of the assignment, plaintiff paid Lovely $361 and gave his note for a like amount, securing the payment of the note by a chattel mortgage of the potatoes.
Buchanan delivered to Lovely at digging time, of the variety and quality prescribed by the terms of the mortgage, about 203 barrels of potatoes and no more.
The testimony contains no evidence of guaranty in writing on defendant’s part.
The pleadings set up the statute of frauds.
When plaintiff rested his case there was no question for jury consideration. Exceptions overruled.